UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2242


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee,

             and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, of Charlotte, NC;
JOHN HAYWARD; MIKE CALZAREETA; DOUG FORD; RAYVON IRBY,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:15-cv-02313-JMC-PJG)


Submitted: March 13, 2018                                     Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Eric Alan Sanders, Appellant Pro Se. Richard James Morgan, MCNAIR LAW FIRM,
PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eric Alan Sanders seeks to appeal the magistrate judge’s order granting him an

extension of time to file an opposition to the defendant’s motion for summary judgment.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Sanders seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny Sanders’ pending motions and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            DISMISSED




                                           3